*898—In a matrimonial action in which a judgment of divorce was granted to plaintiff, defendant appeals from an order of the Supreme Court, Westchester County, dated July 1, 1975, which granted plaintiffs motion (1) for a counsel fee in defending defendant’s appeal from (a) the said judgment and (b) portions .of a subsequent order and (2) for a further counsel fee for services rendered in making the application therefor. Order modified by reducing (1) the counsel fee for services rendered upon the prior appeal to $750 and (2) the further counsel fee in connection with the instant motion to $100. As so modified, order affirmed, without costs. In our opinion, the counsel fees awarded were excessive to the extent indicated herein. We have considered the defendant’s remaining contentions and find them to be without substance. Hopkins, Acting P. J., Martuscello, Cohalan, Brennan and Munder, JJ., concur.